Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 14, 2019

                           No. 04-18-00478-CR & 04-18-00479-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                Miguel Marco MELENDEZ,
                                        Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 6467 & 6468
                          Honorable Bill R. Palmer, Judge Presiding


                                       ORDER
         Appellee’s first motion for extension of time to file his brief is GRANTED. Appellee’s
brief is due February 7, 2019.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court